SHAWN BUNTING, Defendant Below, Appellant,
v.
STATE OF DELAWARE, Plaintiff Below, Appellee.
No. 117, 2008
Supreme Court of Delaware
Submitted: July 7, 2008
Decided: July 23, 2008

ORDER
Carolyn Berger, Justice.
This 23rd day of July 2008, the Court has considered the appellee's motion to dismiss this criminal appeal as interlocutory and motion to stay briefing schedule. The motions were served on the appellant by first class mail on June 20, 2008. It appears that the appellant has not responded to the motion to dismiss or to the motion to stay briefing schedule. The appellant's failure to respond to the motion to dismiss is deemed to be his consent to the dismissal of the appeal.
NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rules 3(b)(2), 29(b) and 30(c), (d), that the appeal is DISMISSED. The motion to stay briefing schedule is moot.